FEDERATED MUNICIPAL SECURITIES INCOME TRUST Federated Michigan Intermediate Municipal Trust Class A Shares Federated Municipal High Yield Advantage Fund Class A Shares Class B Shares Class C Shares Class F Shares Supplement to Statements of Additional Information dated October 31, 2008. At its meeting in August 2009, the Board of Directors of Federated Municipal Securities Income Trust approved a change in the custodian for Federated Michigan Intermediate Municipal Trust and Federated Municipal High Yield Advantage Fund (each a “Fund”) from State Street Bank and Trust Company to The Bank of New York Mellon. The change in custodian is expected to occur on or about October 30, 2009. Effective as of the change in custodian to The Bank of New York Mellon, the following changes in the Fund’s Statement of Additional Information dated October 31, 2008 should be made: 1. Please replace the section entitled “CUSTODIAN” with the following: CUSTODIAN The Bank of New York Mellon, New York, New York, is custodian for the securities and cash ofthe Fund. 2.Under the section entitled “ADDRESSES” please replace the section entitled “Custodian, Transfer Agent and Dividend Disbursing Agent” with the following: Custodian The Bank of New York Mellon One Wall Street New York, NY 10286 Transfer Agent and Dividend Disbursing Agent State Street Bank and Trust Company
